Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “decode second ephemeris data of the satellite based on the exclusion” fails to clearly and distinctly define the subject matter. It is unclear what the scope of “based on the exclusion” encompasses with respect to the decoding of second ephemeris. This same/similar language is used in claims 11 and 20 as well; thus, the language therein is also lacking clarity. Specifically regarding the apparatus claims associated with claim 1, the scope of the claims are not clearly defined so as to denote the metes and bounds of the claims due to mere recitation of the terminology “circuitry” which is a broad term that encompasses both that which is known and much that is unknown. Applicants have not described any specific circuitry.  As such, the claims are indefinite
Claim 3 is indefinite for failing to clearly and distinctly define the subject matter.  It is unclear what the claim is attempting define.  The first ephemeris is decided to be invalid and the position of the satellite therefrom is excluded based on the limitations of claim 1. It is unclear what an update of its status means or comprises or in what manner the apparatus of claim 1 is structurally limited by such.  As best understood, the status of the first ephemeris is defined in claim 1 as corresponding to an erroneous determination of position; in what manner is there an update of such a status? The language “update a first ephemeris status  . . . as a single check” fails to clearly and distinctly define the subject matter. It is unclear what the scope of “a first measure of accuracy” encompasses as the specification does not appear to disclose what the metes and bounds of such are or how they come to be known or determined. It is not understood.  
In claim 4, the language “is excluded further” is indefinite since it is unclear how something that is excluded is “excluded further.” The claim as a whole is not clear since the metes and bounds of such are undefined.  As best understood, the status is simply an indication that the ephemeris data results in a satellite position that is either valid or invalid. According to claim 1, the status of the first ephemeris would appear to be defined as invalid since the position of the satellite derived therefrom is excluded in light of the deviation exceeding a threshold. In light of the lack of clarity, the scope of the claim cannot be ascertained at this time.
Claim 5 is indefinite since it is unclear what the metes and bounds of the “updated first ephemeris data” encompasses. See for example the rejection of claim 3. Moreover, it is unclear what the applicant intends by the language “update the status . . . as a double check.” Claim 1 specifies that the position determined from the first ephemeris data is excluded and that the position filter uses the second estimated position (based on the second ephemeris data); thus controlling the position filter to use the estimated second position in the position fixing based on a comparison is not clear. It is unclear what the scope of “compare the updated second ephemeris status with the updated first ephemeris status” is as the status appears to be representative of either valid/invalid and it is not understood what the comparison compares or in what manner any comparison thereof results in useable information. The language “a second measure of accuracy” is indefinite since the metes and bounds of such are not clearly and distinctly set forth. The specification does not aid in setting forth any manner in which the measure of accuracy is determined and therefore represents some open-ended value. The scope of the claim is not understood and lacks clarity. In light of the lack of clarity, the scope of the claim cannot be ascertained at this time.
Claim 7 is indefinite with respect to the claim language “to update a first ephemeris status” since updating requires that there exists a first status. Claim 7 is indefinite for failing to clearly and distinctly define the subject matter.  It is unclear what the claim is attempting define.  The first ephemeris is decided to be invalid and the position of the satellite therefrom is excluded based on the limitations of claim 1. It is unclear what an update of its status means or comprises or in what manner the apparatus of claim 1 is structurally limited by such.  As best understood, the status of the first ephemeris is defined in claim 1 as corresponding to an erroneous determination of position; in what manner is there an update of such a status?  In light of the lack of clarity, the scope of the claim cannot be ascertained at this time.
  In claim 8, the language “the previous ephemeris status is one of a double check” is indefinite since it fails to clearly and distinctly define the subject matter.  Moreover, the claim is confusing since the first ephemeris is deleted based on a comparison of the updated first ephemeris status and the obtained previous ephemeris status; the broadest reasonable interpretation encompasses deletion no matter what the result of the comparison is but merely that there is a comparison and as such the scope of the claim is indefinite. In light of the lack of clarity, the scope of the claim cannot be ascertained at this time.
In claim 9, the language “status indicates a single check” is indefinite since it fails to clearly and distinctly define the subject matter. Moreover, the claim is confusing since the satellite is excluded based on a comparison of the updated first ephemeris status and the obtained previous ephemeris status; the broadest reasonable interpretation encompasses deletion no matter what the result of the comparison is but merely that there is a comparison and as such the scope of the claim is indefinite. Finally, it is not clear how a satellite which was already excluded per claim 1, is “further excluded based on the comparison.” In light of the lack of clarity, the scope of the claim cannot be ascertained at this time.
In claim 10, the language “an operation to reset the position filter” is indefinite and lacks clarity.  It is not clear in what manner this is limiting claim 1 since claim 1 specifies that the position filter uses the second position in the position fixing operation while excluding the first position. As no position is previously determined, it is unclear what the operation of reset is supposed to suggest. It is unclear what this limitation represents particularly with respect to the structure of the positioning system.
Claims 11-19 substantially correspond to claims 1-10.  As such, the issues addressed with respect to the apparatus claims are similarly unclear in the corresponding method claims.
In light of the issues with understanding the metes and bounds, i.e. the scope, of claims 4, 5, 8, 9, 14, 15, 18 and 19, a review with respect to the prior art is not possible at this time.  However, applicant is advised to take into account the prior art cited herein in responding to such without the addition of any new matter.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As presently set forth, the positioning system comprising “circuitry” is essentially a black box with no description of the internals thereof.  The disclosure is thus insufficient in failing to set forth in an adequate and sufficient fashion, a description of the internals of the positioning system which would enable the device to perform all of the features (i.e., decode, estimate a position, estimate a deviation, determine an expected position, determine an estimated deviation, exclude use of a position in position fixing, and control a position filter) that are disclosed and claimed.  If applicant is of the opinion that there is a description in the prior art (in the form of literature, etc. having a date prior to the filing date of this application), of the internals of the positioning system circuitry that can accomplish the disclosed and claimed features (i.e., inputs, conditioning, etc.), copies of said literature, etc., must be submitted for appropriate review by the Office.  See In re Ghiron et al, 169 USPQ 723, 727.After consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to make and/or use the claimed “circuitry” as claimed or as that structure is described in the specification. According to the specification, the positioning system is described as simply a microprocessor (“(t)he microprocessor 214 may include suitable logic, circuitry, interfaces, and/or code . . .”) and a GNSS receiver (“the GNSS receiver 216 may include suitable logic, circuitry, interfaces, and/or code”), wherein the GNSS receiver comprising an engine (“(t)he GNSS engine 218 of the GNSS receiver 216 may be configured to execute operations of the GNSS receiver 216 on the microprocessor 214”) and a position filter (“(t)he position filter 210 may include suitable logic, circuitry, interfaces, and/or code”). While the Examiner is aware that that which is known to those skilled in the art need not be included in the specification "circuit/circuitry" is a broad term that encompasses both that which is known and much that is unknown. Applicants have not described any specific circuitry, yet they seek to reserve for themselves exclusive patent protection for any and all circuitry that may be used to practice the process disclosed. Although claims directed to the process itself may properly dominate claims directed to such circuitry, to extend a patent monopoly to the circuitry itself is to extend it far beyond Applicants’ contribution to the art. This would be inconsistent with quidpro quo of the patent grant. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)) (the "scope of the right to exclude" must not "overreach the scope of the inventor' s contribution to the field of art as described in the patent specification").
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 10-13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyrtsos (5,430,657).
Kyrtsos (5,430,657) discloses a method and apparatus for determining position based on the reception of a plurality of navigation signals transmitted by a plurality of GPS satellites (1:6-12). As is known in the art, to determine a receiver position, it is required to know the satellite positions as well as measure a respective plurality of pseudoranges (1:35-2:45). Kyrtsos teaches a system and method such that the receiver can “continuously monitor the integrity of the ephemeris data received from a satellite” (4:1-4). Expected positions of each of the satellites at any time can be predicted (4:5+). GPS processing system 312 is the heart of system 200. With reference to FIG. 4, GPS processing system 312 includes a receiver system 400 and a GPS processor 408 including a positioning filter in the form of a Kalman filter. Receiver system 400 receives and decodes the navigation signals from the satellites. GPS processor 408 then uses the information from receiver system 400 to compute the first position estimate (6:16+). GPS processing system 312 is responsible for receiving the signals from each GPS satellite, for selecting the optimal satellites for processing, for determining the precise position of each selected satellite, for determining the pseudorange to each satellite, and ultimately for estimating the position of the receiver based on the satellite positions and the pseudoranges (7:64+). The system/method accurately determines the position of a satellite, generally, by predicting an average orbital path for each satellite based on past data. Once an orbital path is predicted, the position of a satellite may be quickly determined, as is illustrated and described in and with respect to FIG. 7. Once the orbit of the satellite has been predicted, the integrity of the ephemeris data from that satellite can be checked at each subsequent data point, if desired. Further, if the ephemeris data is monitored, it can be used to continuously refine the orbital parameters for a satellite. This is illustrated in flow chart 900 of FIG. 9 (as described at 11:68+). At step 902, ephemeris data and pseudorange data are received from an SV at a time tn. At step 904, the GPS time and ephemeris data are used to compute a position of the SV. At step 906, the GPS time and the predicted orbital parameters are used to predict the position of the SV at tn (12:6+). At step 908, the computed position of the SV from step 904 is compared to the predicted position of the SV from step 906. If the predicted position of the satellite is approximately equal to the GPS computed position, then the GPS data is assumed to be VALID or GOOD and the GPS ephemeris data is used to compute a position estimate. If, at step 908, the GPS computed satellite position is not approximately equal to the predicted position of the satellite, then the GPS data is probably INVALID or BAD, and the predicted ephemeris data is used to compute the next vehicle position at step 920, i.e. the received ephemeris is not used at that instance for a position estimation. However, at a subsequent time, if the result is valid, the ephemeris from the first satellite can be used in a position determination. Kyrtsos also teaches the refining of the predicted orbital parameters (steps 914-918). It is further noted that the apparatus claims are structurally defined solely by “circuitry” that performs a plurality of functions. As best understood, this is represented by the applicant simply as including a microprocessor and a GPS receiver (“The circuitry 212 may include a microprocessor 214 and a GNSS receiver 216.”). Since Kyrtsos disclose the same devices, it is deemed to be structurally identical to the claimed positioning system. Moreover, Kyrtsos further disclose the Kalman filter as well as a GNSS engine/receiver; a Kalman filter would inherently “reset” at turn-on. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). As best understood, the subject matter related to updating a status for the first ephemeris data (claims 3, 7, 13 and 17) is met by the mere indication that the data is not valid.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (7,839,331) disclose a device and method for determining a position of a GPS receiver including determining states of satellites, see FIG. 6. Extended ephemeris (EE) data is transmitted over a first communication channel to a GPS client device(s) at a step 605. GPS client device determines broadcast-ephemeris-derived satellite position and clock bias (B) at a step 606. Similarly, the GPS client device determines extended-ephemeris-derived satellite position and clock bias (B') for the same first time at a step 607. At a step 608, the GPS client device compares the results from steps 606 and 607 against a suitable threshold to determine a clock bias correction factor F and also the validity of the transferred extended ephemeris. Finally, at a step 610, the GPS client device determines its position using the transferred extended ephemeris and the clock bias correction factor F at a time during the spanned period subsequent to the first time.
Bagnall (8,633,852) disclose a system and method for calculating a first position of a satellite at a first time in dependence on received orbit data corresponding to an orbit path of the satellite; modeling an orbit path of the satellite from the first position at the first time to a second time to determine a second position of the satellite at the second time; calculate a third position of the satellite at the second time in dependence on the received orbit data; and comparing said second position and said third position to determine a validity of the orbit data.  The GNSS receiver 100 may use the received orbit data and timing information from the satellite 120 to calculate a position of the GNSS receiver 100 (3:63+). In addition to the conventional functionality, the GNSS receiver 100 is also capable of determining a validity of the orbit data received from the satellite 120. For example, the GNSS receiver 100 of embodiments may be capable of determining whether a received orbit data is genuine data from the satellite 120 or if it is a spoof signal originating from for example a dishonest third party and carrying false orbit information (4:17+). According to FIG. 2, at step 202, the orbit data is verified. The GNSS receiver 100 may determine whether or not the orbit data corresponds to the actual orbit of the satellite 120 or if the orbit data is likely to have originated from another source or be false data; the operation of verifying orbit data is shown in FIG. 3.  At step 303, the modeled final position and the calculated final position are compared to determine a difference between the modeled and calculated positions. If the difference between the modeled and calculated positions for the satellite at the final time is greater than a certain threshold, it is likely that the orbit data is not genuine. If the difference between the modeled and calculated positions is below a certain threshold, it is likely that the orbit data is genuine.  It will be appreciated that this determination may determine that the orbit data is valid or invalid or may be a probability of the orbit data being valid or invalid.  FIG. 5 exemplifies incorporating the method of verifying the orbit data into a system where position information is used by a further entity.
Syrjarinne et al (20150362597) disclose a system and method comprising: storing, by a receiver apparatus, a model with parameters for extending ephemeris data for a first satellite; receiving, by the receiver apparatus, first ephemeris data from the first satellite, the first ephemeris data relating to clock error data and/or orbit data for the first satellite at a first time; receiving, by the receiver apparatus, second ephemeris data from the first satellite, the second ephemeris data relating to clock error data and/or orbit data for the first satellite at a second time; using, by the receiver apparatus, the model to predict clock error data and/or orbit data for the first satellite at the second time; calculating, by the receiver apparatus, a measure of deviation between the predicted clock error data and/or orbit data for the first satellite at the second time and the clock error data and/or orbit data for the first satellite at the second time as described in the second ephemeris data; using, by the receiver apparatus, the measure of deviation to determine whether there is a fault in the model or parameters of the model; and on a positive determination, refraining, by the receiver apparatus, from using ranging signals originating from the first satellite in positioning the receiver apparatus.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646